Case 2:20-cv-09831 Document 1-1 Filed 10/27/20 Page 1 of 7 Page ID #:35




         EXHIBIT 1
    Case 2:20-cv-09831 Document 1-1 Filed 10/27/20 Page 2 of 7 Page ID #:36




EXHIBIT 1                             36
  Case 2:20-cv-09831 Document 1-1 Filed 10/27/20 Page 3 of 7 Page ID #:37




EXHIBIT 1                           37
  Case 2:20-cv-09831 Document 1-1 Filed 10/27/20 Page 4 of 7 Page ID #:38




EXHIBIT 1                           38
    Case 2:20-cv-09831 Document 1-1 Filed 10/27/20 Page 5 of 7 Page ID #:39




EXHIBIT 1                             39
    Case 2:20-cv-09831 Document 1-1 Filed 10/27/20 Page 6 of 7 Page ID #:40




EXHIBIT 1                             40
    Case 2:20-cv-09831 Document 1-1 Filed 10/27/20 Page 7 of 7 Page ID #:41




EXHIBIT 1                             41
